Case 1:18-cv-00588-LPS Document 171 Filed 02/06/19 Page 1 of 3 PageID #: 9988



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

CITRIX SYSTEMS, INC.,
                                                       C.A. No. 1:18-cv-00588-LPS
                              Plaintiff,

             v.


WORKSPOT, INC.

                              Defendant.




                       STIPULATION AND [PROPOSED] ORDER TO
                  SERVE A SUBPOENA PURSUANT TO 47 U.S.C. § 551(c)(2)(B)

        WHEREAS Citrix discovered Internet Protocol (IP) address information that ties

particular IP addresses to certain alleged threatening emails and Internet posts at issue in this

civil action;

        WHEREAS Citrix has identified that actions related to possible         account deletion

concerning certain emails and Internet posts took place on a computing device associated with an

IP address of a Comcast Cable Communications, LLC (“Comcast”) subscriber;

        WHEREAS Comcast, as a cable operator, is subject to the Cable Communications Policy

Act, 47 U.S.C. § 551;

        WHEREAS pursuant to 47 U.S.C. § 551(c)(2)(B), a cable operator may disclose the

personal identifying information of a subscriber “pursuant to a court order authorizing such

disclosure, if the subscriber is notified of such order by the person to whom the order is

directed”;

        WHEREAS Citrix seeks an order from this Court pursuant to 47 U.S.C. § 551(c)(2)(B)

authorizing Comcast to disclose, in response to an otherwise valid subpoena, the true name and

                                               1
Case 1:18-cv-00588-LPS Document 171 Filed 02/06/19 Page 2 of 3 PageID #: 9989



address of the subscriber associated with the known IP address associated with the destruction of

evidence related to the threatening emails and Internet posts, as well as any additional IP

addresses associated with Mr. Chawla or others residing at his home address;

       WHEREAS in this case, disclosure is necessary to assist Citrix in ascertaining the

identity of the individual or individuals who have destroyed evidence related to the threatening

emails and Internet posts;

       WHEREAS the parties have met and conferred and hereby stipulate and agree to seek a

Court order permitting Citrix to serve a subpoena on Comcast as discussed above, on the

condition that counsel for Citrix will provide to counsel for Workspot copies of any information

provided by Comcast in response to the subpoena;

       WHEREAS the subpoena Citrix will serve on Comcast will have a copy of this order

attached;

       WHEREFORE subject to the Court’s approval, Comcast is hereby authorized pursuant to

47 U.S.C. § 551(c)(2)(B) to disclose the information sought by Citrix’s otherwise valid

subpoena.

WILKS, LUKOFF & BRACEGIRDLE, LLC                    POTTER ANDERSON & CORROON, LLP


_/s/ Scott B. Czerwonka________________             _/s/ David Ellis Moore________________
Scott B. Czerwonka (No. 4844)                       David Ellis Moore (No. 3983)
4250 Lancaster Pike, Suite 200                      Stephanie E. O'Byrne (No. 4446)
Wilmington, DE 19805                                Bindu Ann George Palapura (No. 5370)
Telephone: (302) 225-0850                           1313 N. Market St., Hercules Plaza, 6th Flr.
                                                    P.O. Box 951
Attorneys for Plaintiff                             Wilmington, DE 19899-0951

                                                    Attorneys for Defendant




                                               2
Case 1:18-cv-00588-LPS Document 171 Filed 02/06/19 Page 3 of 3 PageID #: 9990




DATED: February 6, 2019


IT IS SO ORDERED, this __ day of February, 2019.


                          __________________________________________
                          THE HONORABLE LEONARD P. STARK




                                          3
